Appleton, C. J.
The plaintiff brings a special action on the case to recover compensation for the- destruction of a building, of which he was a tenant in common, by the authorities of the defendant city, for the purpose of preventing the further spreading of a conflagration then endangering its safety.
At common law, the pulling down a building in a city in time of fire is justified by the great doctrine of public safety when necessary, but no compensation was allowed or afforded to the individual whose property was thus destroyed. Taylor v. Plymouth, 8 Metc., 462.
By R. S., c. 26-, §§ 8, 9, and 10, which are re-enactments of pre*48vious stats., and Public Laws of 1871, c. 207, “if the pulling down or demolishing any building except that in which the fire originated is the means of stopping the fire, or if the fire is stopped before it comes to the same, the owner of such building, shall be entitled to a reasonable compensation therefor from the town, to be recovered in a special action on the case.” The writ originally contained only counts under those statutes.
By R. S., c. 123, §§ 7 and 8, when persons unlawfully and riotously assembled, pull down and destroy any dwelling house and the injury amounts to fifty dollars or more, “the town where such property is situated shall indemnify the owner thereof for three-fourths of the value of such injury, to be recovered in an action on the case, if he uses all reasonable diligence to prevent such injuries, and to procure the conviction of the offenders ; and the town paying such sum may recover it in an action on the case against the persons doing such injury.”
The plaintiff offered an amendment setting forth a case under these sections, which the presiding judge rejected, because it introduced a new cause of action. In so doing there was no - error. The counts as originally drawn set forth no tortious acts of the municipal officers of the defendant city. The acts done- were acts of necessity — for the safety of the city — arid done by its officers in the discharge of their official duty. The acts set forth in the count offered by way of amendment were the acts of rioters in violation of law, and for which those committing them were liable to punishment by fine and imprisonment. It was clearly an attempt to amend by introducing a new and entirely different cause of action ; and this, it has heen repeatedly settled, is not allowable. Milliken v. Whitehouse, 49 Maine, 527 ; Cooper v. Waldron, 50 Maine, 80. Exceptions overruled.
Walton, Dickerson, Barrows, Daneorth and Yirghn, JJ\, concurred.